Citation Nr: 0840326	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1979 and from December 1979 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO.  By that 
decision, the RO denied an increased (compensable) rating for 
left ear hearing loss and declined to reopen a previously 
denied claim for service connection for hearing loss in the 
right ear.

This case originally came before the Board in May 2006.  The 
Board at that time determined that new and material evidence 
had been received to reopen the veteran's claim for service 
connection for right ear hearing loss.  The remaining issues 
on appeal (i.e., entitlement to service connection for right 
ear hearing loss and entitlement to an increased 
(compensable) rating for left ear hearing loss) were remanded 
for additional development.

For the reasons set forth below, this appeal is again being 
REMANDED.  VA will notify the veteran if further action is 
required is on his part.


REMAND

When this case was remanded in May 2006, the Board requested, 
among other things, that the agency of original jurisdiction 
(AOJ) obtain copies of records pertaining to the veteran's 
reported VA treatment for hearing loss.  After that 
development was completed, the veteran was to be scheduled 
for an audiometric examination for purposes of obtaining an 
opinion as to whether it was at least as likely as not that 
any hearing impairment in the veteran's right ear could be 
attributed to military service.  The examiner was to comment 
on the significance, if any, of the fact that the veteran was 
found to have a puretone threshold of 30 decibels (dB) in the 
right ear at 6000 Hertz noted at least three times in service 
medical records (in February 1979, October 1979, and October 
1980).  The examiner was to also comment upon the opinions 
offered by the veteran's private physician, Mark J. 
Wegleitner, M.D., and a complete rationale for all opinions 
was to be provided.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the veteran 
himself submitted a VA clinical record from the VA Medical 
Center (VAMC) in Albuquerque, New Mexico, dated in March 
2007, and identified the VAMC in El Paso, Texas as facility 
where he sought treatment, it does not appear that the AOJ 
has made any independent effort to obtain a complete copy of 
relevant reports from either of those facilities.  Nor does 
is appear that any effort has been made to procure relevant 
reports from the VA Outpatient Clinic (VAOPC) in Corpus 
Christi, Texas; a facility to which the veteran referred in a 
statement dated in May 2003.  In addition, although the 
record shows that the veteran underwent a VA nexus 
examination in May 2008, the examiner who prepared the report 
based her conclusions, in part, on the erroneous assumption 
that the veteran was found to have a 30 dB threshold in the 
right ear on only one occasion-at an entry examination in 
October 1979:  No mention was made of the 30 dB readings in 
service in February 1979 or October 1980.  The examiner 
offered no substantive comment with respect to the opinions 
from Dr. Wegleitner, and did not identify the "evidence of 
record" and "patient's history" that she found to be 
suggestive of post-service onset.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide the claimant at 
least general notice of that requirement.  Id.  Here, the 
notices sent to the veteran do not contain all of the 
necessary information.  This also needs to be corrected.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran relative to his claim for an 
increased (compensable) rating for left ear 
hearing loss.  The letter should contain all 
of the information required by Vazquez-Flores 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates hearing disabilities (e.g., on the 
basis of controlled speech discrimination 
and/or audiometry tests) and notice that, in 
order to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disability and the effect that worsening has 
on his employment and daily life.  The 
veteran should be given a reasonable 
opportunity to respond to the notice, and any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

2.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Albuquerque, New Mexico, the VAMC in 
El Paso, Texas, and the VAOPC in Corpus 
Christi, Texas are associated with the claims 
file, following the procedures set forth in 
38 C.F.R. § 3.159.  Any new or additional 
(i.e., non-duplicative) evidence received 
should be associated with the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
audiometric examination.  The examiner should 
review the claims file, examine the veteran, 
and perform audiometric and speech 
discrimination (Maryland CNC) testing on both 
ears.  With respect to the right ear, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any hearing impairment in that 
ear can be attributed to the veteran's 
military service.  In so doing, the examiner 
should comment on the significance, if any, 
of the fact that the veteran was found to 
have a puretone threshold of 30 decibels in 
the right ear at 6000 Hertz on at least 2 
occasions during service--in February 1979 
and October 1980, as well as on an entry 
examination prior to the second period of 
service (October 1979).  The examiner should 
also comment upon the opinions offered by the 
veteran's private physician, Mark J. 
Wegleitner, M.D., to the effect that the 
veteran's right ear hearing impairment can 
likely be attributed to noise exposure in the 
military.  A complete rationale for all 
opinions should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
(compensable) rating for left ear hearing 
loss and his claim for service connection for 
right ear hearing loss.  If any benefit 
sought remains denied, furnish a supplemental 
SOC (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (now 
codified at 38 C.F.R. § 3.159)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

